
	

115 HR 5800 : Medicaid Institutes for Mental Disease Are Decisive in Delivering Inpatient Treatment for Individuals but Opportunities for Needed Access are Limited without Information Needed about Facility Obligations Act
U.S. House of Representatives
2018-06-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		115th CONGRESS2d Session
		H. R. 5800
		IN THE SENATE OF THE UNITED STATES
		June 13, 2018Received; read twice and referred to the Committee on FinanceAN ACT
		To require the Medicaid and CHIP Payment and Access Commission to conduct an exploratory study and
			 report on requirements applicable to and practices of institutions for
			 mental diseases under the Medicaid program.
	
	
 1.Short titleThis Act may be cited as the Medicaid Institutes for Mental Disease Are Decisive in Delivering Inpatient Treatment for Individuals but Opportunities for Needed Access are Limited without Information Needed about Facility Obligations Act or the Medicaid IMD ADDITIONAL INFO Act.
		2.MACPAC exploratory study and report on institutions for mental diseases requirements and practices
			 under Medicaid
 (a)In generalNot later than January 1, 2020, the Medicaid and CHIP Payment and Access Commission established under section 1900 of the Social Security Act (42 U.S.C. 1396) shall conduct an exploratory study, using data from a representative sample of States, and submit to Congress a report on at least the following information, with respect to services furnished to individuals enrolled under State plans under the Medicaid program under title XIX of such Act (42 U.S.C. 1396 et seq.) (or waivers of such plans) who are patients in institutions for mental diseases and for which payment is made through fee-for-service or managed care arrangements under such State plans (or waivers):
 (1)A description of such institutions for mental diseases in each such State, including at a minimum— (A)the number of such institutions in the State;
 (B)the facility type of such institutions in the State; and (C)any coverage limitations under each such State plan (or waiver) on scope, duration, or frequency of such services.
 (2)With respect to each such institution for mental diseases in each such State, a description of— (A)such services provided at such institution;
 (B)the process, including any timeframe, used by such institution to clinically assess and reassess such individuals; and
 (C)the discharge process used by such institution, including any care continuum of relevant services or facilities provided or used in such process.
 (3)A description of— (A)any Federal waiver that each such State has for such institutions and the Federal statutory authority for such waiver; and
 (B)any other Medicaid funding sources used by each such State for funding such institutions, such as supplemental payments.
 (4)A summary of State requirements (such as certification, licensure, and accreditation) applied by each such State to such institutions in order for such institutions to receive payment under the State plan (or waiver) and how each such State determines if such requirements have been met.
 (5)A summary of State standards (such as quality standards, clinical standards, and facility standards) that such institutions must meet to receive payment under such State plans (or waivers) and how each such State determines if such standards have been met.
 (6)Recommendations for actions by Congress and the Centers for Medicare & Medicaid Services. such as how State Medicaid programs may improve care and improve standards and including a recommendation for how the Centers for Medicare & Medicaid Services can improve data collection from such programs to address any gaps in information.
 (b)Stakeholder inputIn carrying out subsection (a), the Medicaid and CHIP Payment and Access Commission shall seek input from State Medicaid directors and stakeholders, including at a minimum the Substance Abuse and Mental Health Services Administration, Centers for Medicare & Medicaid Services, State Medicaid officials, State mental health authorities, Medicaid beneficiary advocates, health care providers, and Medicaid managed care organizations.
 (c)DefinitionsIn this section: (1)Representative sample of StatesThe term representative sample of States means a non-probability sample in which at least two States are selected based on the knowledge and professional judgment of the selector.
 (2)StateThe term State means each of the 50 States, the District of Columbia, and any commonwealth or territory of the United States.
 (3)Institution for mental diseasesThe term institution for mental diseases has the meaning given such term in section 435.1009 of title 42, Code of Federal Regulations, or any successor regulation.
				
	Passed the House of Representatives June 12, 2018.Karen L. Haas,Clerk
